DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 03/18/2021. 1-20 are pending in the case. Claims 1, 8, and 15 are independent claims.

Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive. In particular, Applicant merely points to the amended claim language and provides the conclusory statement that, “neither Elemento nor Raman, alone nor in combination, teach, disclose or suggest the elements of claims 1, 8, and 15.” This seems to be the entirety of the Applicant’s argument. Examiner disagrees with the Applicant’s conclusory statement. Both Elemento and Raman are based on artificial intelligence technology and use historical data to build the discussed models. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Elemento et al. (U.S. Pat. App. Pub. No. 2019/0295685, hereinafter Elemento) in view of Raman (U.S. Pat. App. Pub. No. 2015/0310084).

As to independent claim 1, Elemento teaches:
A system, comprising (Abstract):
a memory (Figure 1C, main memory 122);
a processor, operably coupled to the memory, wherein the processor (Figure 1C, CPU 121):
determines a first parameter value of a tested chemical compound from a plurality of chemical compounds (Figure 3, database 328, Figure 4, data structure 400. Figures 2A and 2B, target validation module 220 and chemical validation module 270. Paragraph 4, binding targets);
generates a… analysis model using a value information analysis, wherein the… analysis model regards the plurality of chemical compounds based on the first parameter value and the… analysis model is determined based on artificial intelligence technology and historical data regarding past experiments performed on at least one other chemical compound of the plurality of chemical compounds (Paragraph 90, the system can better understand the dependencies between distinct data types and model those within the Bayesian network. Paragraph 96, when very little information is known about the input chemical, including any targets that the input chemical may bind to, it may be necessary to attempt to validate whether the input chemical binds to a very large number of targets in order to find even a single target that actually binds to the input chemical. Thus, the list 215 produced by the computational chemical analysis system 210 can greatly reduce the time and expense of validating targets for the input chemical, because the list includes an indication of those targets that are most likely to bind with the input chemical. Paragraph 4, machine learning techniques. Paragraph 6, each of the plurality of second chemicals can be known to bind with at least one binding target. Paragraph 95, chemical experiments, clinical trials, and the like. See also Raman at paragraph 44, leverage experimental data from past assay outcomes); and
identifies a preferred chemical compound from the plurality of chemical compounds based on the regression analysis model, wherein a second parameter value of the preferred chemical compound is greater than a defined threshold (Figure 2A and 2B, ranked list 215 and 265. Paragraph 111, target 
Elemento does not appear to expressly teach regression analysis model.
Raman teaches regression analysis model (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

As to dependent claim 2, Elemento further teaches the first parameter value is a binding affinity regarding an affinity of the tested chemical compound to bind to a target protein (Paragraph 4, a list of proteins against known binding targets for a given drug).

As to dependent claim 3, Elemento further teaches determines respective predicted parameter values for a plurality of untested chemical compounds from the plurality of chemical compounds based on the regression analysis model (This element is interpreted under 112(f) as memory storing instructions to execute the algorithm described in the specification (determine predicted parameter values for untested chemical compounds comprised within the library of chemical compounds. See paragraphs 64 et seq. and 107-110) to cause a processor to perform the claimed function. Figure 3, likelihood value generators 318 and 320).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

As to dependent claim 4, Elemento further teaches selects an untested chemical compound from the plurality of untested chemical compounds based on the respective predicted parameter values (Paragraph 95, output a list 215 that ranks potential targets according to the likelihood that the input chemical will bind to the potential targets, based on the algorithm implemented by the computational chemical analysis system 210. In some implementations, the list 215 can be delivered to a target validation module 220 for further testing. Figure 4).
Elemento does not appear to expressly teach determines a third parameter value for the untested chemical compound, and wherein the model component further modifies the regression analysis model to form a modified regression analysis model that comprises the third parameter value.
Raman teaches determines a third parameter value for the untested chemical compound, and wherein the model component further modifies the regression analysis model to form a modified regression analysis model that comprises the third parameter value (Paragraph 19, various pharmacological effects and pharmacological parameters such as toxicology properties, contextual physical properties, in vitro properties, in vivo coefficients, gene specific quantified properties, and the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

As to dependent claim 5, Raman further teaches identifies the preferred chemical compound based on the modified regression analysis model, and wherein the second parameter value of the preferred chemical compound is selected from a group consisting of the first parameter value, the respective predicted parameter values and the third parameter value (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.). Paragraph 19, various pharmacological effects and pharmacological parameters such as toxicology properties, contextual physical properties, in vitro properties, in vivo coefficients, gene specific quantified properties, and the like). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning 

As to dependent claim 6, Elemento further teaches generates a ranking of the plurality of chemical compounds based on the modified regression analysis model, and wherein the preferred chemical compound is comprised within the ranking (Figure 2A and 2B, ranked list 215 and 265). As previously stated, Elemento does not appear to expressly teach the model being a regression analysis model, however, Raman teaches it at Paragraph 41 (the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

As to dependent claim 7, Elemento further teaches identifies a chemical substructure of the preferred chemical compound that is associated with the second parameter value (Paragraph 106, a similarity score for a chemical structure datatype of each chemical pair. For example, for each chemical in a chemical pair, the similarity score generator 316 can use the atom-pair method to calculate a structural similarity between the two chemicals of the pair. Paragraph 89).

As to independent claim 8, Elemento teaches:
A computer-implemented method, comprising (Abstract. Figure 1C):
determining, by a system operatively coupled to a processor, a first parameter value of a tested chemical compound from a plurality of chemical compounds (Figure 3, database 328, Figure 4, data structure 400. Figures 2A and 2B, target validation module 220 and chemical validation module 270. Paragraph 4, binding targets);
generating, by the system, a… analysis model using a value information analysis, wherein the… analysis model regards the plurality of chemical compounds based on the first parameter value, and the… analysis model is determined based on artificial intelligence technology and historical data regarding past experiments performed on at least one other chemical compound of the plurality of chemical compounds (Paragraph 90, the system can better understand the dependencies between distinct data types and model those within the Bayesian network. Paragraph 96, when very little information is known about the input chemical, including any targets that the input chemical may bind to, it may be necessary to attempt to validate whether the input chemical binds to a very large number of targets in order to find even a single target that actually binds to the input chemical. Thus, the list 215 produced by the computational chemical analysis system 210 can greatly reduce the time and expense of validating targets for the input chemical, because the list includes an indication of those targets that are most likely to bind with the input chemical. Paragraph 4, machine learning techniques. Paragraph 6, each of the plurality of second chemicals can be known to bind with at least one binding target. Paragraph 95, chemical experiments, clinical trials, and the like. See also Raman at paragraph 44, leverage experimental data from past assay outcomes); and
identifying, by the system, a preferred chemical compound from the plurality of chemical compounds based on the regression analysis model, wherein a second parameter value of the preferred chemical compound is greater than a defined 
Elemento does not appear to expressly teach regression analysis model.
Raman teaches regression analysis model (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

As to dependent claim 9, Elemento further teaches the first parameter value is a binding affinity regarding an affinity of the tested chemical compound to bind to a target protein (Paragraph 4, a list of proteins against known binding targets for a given drug).

As to dependent claim 10, Elemento further teaches determining, by the system, respective predicted parameter values for a plurality of untested chemical compounds from the plurality of chemical compounds based on the regression analysis model (Figure 3, likelihood value generators 318 and 320).
As previously stated, Elemento does not appear to expressly teach the model being a regression analysis model, however, Raman teaches it at Paragraph 41 (the models are ensemble models 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

As to dependent claim 11, Elemento further teaches selecting, by the system, an untested chemical compound from the plurality of untested chemical compounds based on the respective predicted parameter values (Paragraph 95, output a list 215 that ranks potential targets according to the likelihood that the input chemical will bind to the potential targets, based on the algorithm implemented by the computational chemical analysis system 210. In some implementations, the list 215 can be delivered to a target validation module 220 for further testing. Figure 4).
Elemento does not appear to expressly teach determining, by the system, a third parameter value for the untested chemical compound; and modifying, by the system, the regression analysis model to form a modified regression analysis model that comprises the third parameter value.
Raman teaches determining, by the system, a third parameter value for the untested chemical compound; and modifying, by the system, the regression analysis model to form a modified regression analysis model that comprises the third parameter value (Paragraph 19, various pharmacological effects and pharmacological parameters such as toxicology properties, contextual physical properties, in vitro properties, in vivo coefficients, gene specific quantified properties, and the like. Therefore, since Raman teaches various (more than two) pharmacological parameters for the prediction, the "in vitro properties, or the in vivo coefficient or the gene specific quantified property" would correspond to the claimed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

As to dependent claim 12, Raman further teaches the identifying is based on the modified regression analysis model, and wherein the second parameter value of the preferred chemical compound is selected from a group consisting of the first parameter value, the respective predicted parameter values and the third parameter value (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.). Paragraph 19, various pharmacological effects and pharmacological parameters such as toxicology properties, contextual physical properties, in vitro properties, in vivo coefficients, gene specific quantified properties, and the like). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

As to dependent claim 13, Elemento further teaches identifying, by the system, a chemical substructure of the preferred chemical compound that is associated with the second parameter value (Paragraph 106, a similarity score for a chemical structure datatype of each chemical pair. For example, for each chemical in a chemical pair, the similarity score generator 316 can use the atom-pair method to calculate a structural similarity between the two chemicals of the pair. Paragraph 89).

As to dependent claim 14, Elemento further teaches generating, by the system, a ranking of the plurality of chemical compounds based on the modified regression analysis model, wherein the preferred chemical compound is comprised within the ranking (Figure 2A and 2B, ranked list 215 and 265). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

As to independent claim 15, Elemento teaches:
A computer program product for chemical compound discovery, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (Abstract. Figure 1C. Paragraph 134):
determine a first parameter value of a tested chemical compound from a plurality of chemical compounds (Figure 3, database 328, Figure 4, data structure 400. Figures 2A 
generate a… analysis model using a value information analysis, wherein the… analysis model regards the plurality of chemical compounds based on the first parameter value, wherein the… analysis model is determined based on artificial intelligence technology and historical data regarding past experiments performed on at least one other chemical compound of the plurality of chemical compounds (Paragraph 90, the system can better understand the dependencies between distinct data types and model those within the Bayesian network. Paragraph 96, when very little information is known about the input chemical, including any targets that the input chemical may bind to, it may be necessary to attempt to validate whether the input chemical binds to a very large number of targets in order to find even a single target that actually binds to the input chemical. Thus, the list 215 produced by the computational chemical analysis system 210 can greatly reduce the time and expense of validating targets for the input chemical, because the list includes an indication of those targets that are most likely to bind with the input chemical. Paragraph 4, machine learning techniques. Paragraph 6, each of the plurality of second chemicals can be known to bind with at least one binding target. Paragraph 95, chemical experiments, clinical trials, and the like. See also Raman at paragraph 44, leverage experimental data from past assay outcomes); and
identify a preferred chemical compound from the plurality of chemical compounds based on the regression analysis model, wherein a second parameter value of the preferred chemical compound is greater than a defined threshold (Figure 2A and 2B, ranked list 215 and 265. Paragraph 111, target classifier 322 can determine a subset of 
Elemento does not appear to expressly teach regression analysis model.
Raman teaches regression analysis model (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

As to dependent claim 16, Elemento further teaches the first parameter value is a binding affinity regarding an affinity of the tested chemical compound to bind to a target protein (Paragraph 4, a list of proteins against known binding targets for a given drug).

As to dependent claim 17, Elemento further teaches determine respective predicted parameter values for a plurality of untested chemical compounds from the plurality of chemical compounds based on the regression analysis model (Figure 3, likelihood value generators 318 and 320).
As previously stated, Elemento does not appear to expressly teach the model being a regression analysis model, however, Raman teaches it at Paragraph 41 (the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)).


As to dependent claim 18, Elemento further teaches select an untested chemical compound from the plurality of untested chemical compounds based on the respective predicted parameter values (Paragraph 95, output a list 215 that ranks potential targets according to the likelihood that the input chemical will bind to the potential targets, based on the algorithm implemented by the computational chemical analysis system 210. In some implementations, the list 215 can be delivered to a target validation module 220 for further testing. Figure 4).
Elemento does not appear to expressly teach determine a third parameter value for the untested chemical compound; and modify the regression analysis model to form a modified regression analysis model that comprises the third parameter value.
Raman teaches determine a third parameter value for the untested chemical compound; and modify the regression analysis model to form a modified regression analysis model that comprises the third parameter value (Paragraph 19, various pharmacological effects and pharmacological parameters such as toxicology properties, contextual physical properties, in vitro properties, in vivo coefficients, gene specific quantified properties, and the like. Therefore, since Raman teaches various (more than two) pharmacological parameters for the prediction, the "in vitro properties, or the in vivo coefficient or the gene specific quantified property" would correspond to the claimed "third parameter value". In addition, Raman at Paragraph 63 teaches dynamically update for tuning the classification or predictive model, therefore, this corresponds to the claimed 'modified regression model'. Raman at Paragraph 63 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

As to dependent claim 19, Raman further teaches the preferred chemical compound is identified based on the modified regression analysis model, and wherein the second parameter value of the preferred chemical compound is selected from a group consisting of the first parameter value, the respective predicted parameter values and the third parameter value (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.). Paragraph 19, various pharmacological effects and pharmacological parameters such as toxicology properties, contextual physical properties, in vitro properties, in vivo coefficients, gene specific quantified properties, and the like). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

claim 20, Elemento further teaches generate a ranking of the plurality of chemical compounds based on the modified regression analysis model, wherein the preferred chemical compound is comprised within the ranking (Figure 2A and 2B, ranked list 215 and 265). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126